 INTERNATIONAL HOD CARRIERS, ETC., LOCAL NO. 1140541supervisors, ag uncontroverted evidence shows that they can effec-tively recommend the hire or discharge of employees.Accordingly, we find that all performing and nonperforming em-ployees (comprising in effect a program and engineering department)of stationsWKAQ and WKAQ-TV in San Juan, Puerto Rico, in-cluding talent employees working on sustaining or package programsproduced by the Employer, and dubbing department employees, butexcluding talent employees appearing exclusively on programs by anoutside sponsor, agency, or producer, and further excluding executive,administrative, and professional personnel, office clerical employees,announcers, script writers, control technicians,8 guards, and super-visors as defined yin the Act, constitute a unit appropriate for the pur-poses of collectively bargaining under Section 9(b) of the Act.5.The parties agree that all talent employees who hold exclusivecontracts with WKAQ and WKAQ-TV are eligible for inclusion inthe unit herein found appropriate as employees of those stations.The Petitioner would also include all talent employees who work morethan 6 hours a year for these stations. In accord with our rule earlierestablished in such cases, we shall adopt a 2-day eligibility require-ment in the instant case.All employees within the appropriate unitshall be eligible to vote who have had 2 or more days of employmentduring the 12 months immediately preceding the date of this Decisionand Direction of Election.'[Text of Direction of Election omitted from publication.]s These announcers, scriptwriters, and control technicians, employed by WKAQ-RadioEl Mundo, are currently represented by a labor organization other than the Petitioner.6Colgate Palmolive Peet Co.,96 NLRB 311,Cavendish Record Menufacturting Company,et al.,124 NLRB 1161.InternationalHod Carriers, Building and Common Laborers'Union of America, LocalNo. 1140, AFL-CIOandGilmoreConstruction Company.Case No. 17-CC-111.May 4, 1960DECISION AND ORDERUpon charges filed on November 24, 1959, and December 2, 1959,by Gilmore Construction Company, herein called Gilmore, the Gen-eral Counsel for the National Labor Relations Board, herein respec-tively called the General Counsel and the Board, by the RegionalDirector for the Seventeenth Region, issued a complaint dated Decem-ber 8, 1959, against International Hod Carriers, Building and Com-mon Laborers' Union of America, Local No. 1140, AFL-CIO, hereincalled the Respondent, alleging that the Respondent had engaged inand was engaging in unfair labor practices affecting commerce within127 NLRB No. 74. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe meaning of Section 8(b) (4) (i)and (ii) (B) and Section 2(6)and (7) of the National Labor Relations Act, herein called the Act.Copies of the charges,complaint,and notice of hearing were dulyserved upon the parties.With respectto the unfair labor practices,the complaint alleges,in substance,that since on or about November 19,1959, the Respondenthas induced and encouraged employees of Gilmore and its subcon-tractors to engage in work stoppages,and has coerced and restrainedGilmore and its subcontractors,with the objects of forcing and requir-ing Gilmore and its subcontractors to cease doing business with Simp-son Company,herein called Simpson, and forcing and requiring Simp-son to recognize and bargain with the Respondent even though theRespondent is not the certified bargaining representative of Simpson'semployees.On December 21, 1959, the Respondent filed its answerdenying that it had engaged in the alleged unfair labor practices.Thereafter, on January 15, 1960, the parties signed a stipulation inwhich they agreed that:The record herein shall consist of the formalpapers and the record in the injunction proceeding in U.S. DistrictCourt, District of Nebraska, on December 8, 1959; the parties waivea hearing before, and the issuance of an Intermediate Report by, aTrial Examiner;and they desire to submit this case directly to theBoard for findings of fact, conclusions of law, and an order, reservingthe right to file briefs with the Board.On January 25, 1960, the Board approved the aforesaid stipulationand made it part of the record herein,and transferred the proceedingto and continued it before the Board for the purpose of makingfindings of fact, conclusions of law, and the issuance of a Decision andOrder.Subsequently, the General Counsel and the Respondent filedbriefs.Upon the basis of the aforesaid stipulation and the entire record inthe case, including the briefs filed by the parties, the Board makes thefollowing :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESSimpson is engaged in the acoustical contracting business inOmaha, Nebraska,and annually receives goods and materials fromoutside the State of Nebraska valued at more than$50,000, and alsoperforms services valued at more than $50,000 outside the State.Gilmore is engaged in the general contracting business in Omaha,Nebraska,and annually receives from outside the State of Nebraskagoods and materials valued at more than$50,000.We find thatboth Simpson and Gilmore are engaged in commercewithinthe meaning of the Act. INTERNATIONAL HOD CARRIERS, ETC., LOCAL NO. 1140543II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and we find, that theRespondent is a labor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESThe essential and uncontroverted facts in this case, as establishedby the complaint and the answer and the record in the injunctionproceeding, are as follows :Gilmore was on November 20, 1959, the general contractor on aconstruction project at South High School, Omaha, Nebraska.Gil-more had eight subcontractors working on the project on that date,one of which was Simpson. Respondent was not on that date, or onany other material date, the certified bargaining representative ofSimpson's employees.On that date, Simpson hired several nonunion day laborers forwork on the project, which was otherwise an all-union project.Atabout 2 p.m., Respondent Business Agent Otte came on the job andtold these nonunion laborers to stop work, which they did.' Otte alsotold Joe Tripp, a laborer for Gilmore and a member of Respondent,to stop working, which he did 2When the Simpson foreman on thejob asked Otte what Simpson could do not to have the job picketed,Otte replied that Simpson would have to "meet wages and conditions"and "sign a contract with the Union." That same afternoon theRespondent picketed the job with a picket sign carrying the follow-ing legend :Simpson Co.Refuses to PayUnion Wages& ConditionsLaborers Local 1140This Dispute With AboveEmployer OnlyOn the next day, Saturday, November 21, 1959, Van Scoy, secretaryof Gilmore, received a phone call from Otte, in which Otte advised'One of the Respondent's four defenses is that there is a failure of proof that Otte,and Schaeffer who is discussed below, are agents of the Respondent.However, the presi-dent of Gilmore testified without contradiction that Otte and Schaeffer are business agentand assistant business agent, respectively, of the Respondent.Moreover,the con( -ot ofOtte and Schaeffer described herein clearly shows that they were acting as agents of theRespondent.2 The Respondent's second defense is that there is a failure of proof that Tripp was anemployee of Gilmore.However,Ray Watson,a fellow-employee truckdriver for Gilmore,identified Tripp as an employee of Gilmore, and there is no evidence to the contrary. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDVan Scoy that the project would be picketed on the following Mon-day, unless the nonunion laborers were paid union scale for their workon November 20, and Simpson signed a union contract.On that sameday, when the owner of Simpson called Otte,Otte told him that therewould have to be union men on the job,and that Simpson would haveto sign a contract.Simpson agreed to pay the union scale,but de-clined to sign a contract.On Monday,November 23, Otte himself picketed at the job site,and no employees of any employer went to work.Van Scoy con-ferred with Otte on the jobsite,and advised Otte that there wouldbe no more nonunion laborers on the job, and that Gilmore wouldfurnish laborers for all laboring work which Simpson might haveto do.Van Scoy requested Otte to stop picketing,but the latterrefused.Van Scoy asked what had to be done to stop the picketing,and Otte told him that he would have to get the A.G.C. contractorsto blacklist Simpson and not allow him on any of their jobs.' Ottealso told Van Scoy that Simpson would have to sign a union contract.On November 27, the president of Gilmore,in a phone conversationwith Assistant Business Agent Schaeffer,asked Schaeffer what hecould do to get the pickets off the job. The responsewas, "Well, youcan run Simpson Company off the job"; and also that Simpson wouldhave to pay union wages and sign a union contract.Pickets were on the jobsite daily from November 20 to December 4,when they were removed pursuant to a temporary restraining orderissued by the U.S. District Court for the District of Nebraska.ConclusionsSection 8(b) (4) (i) and (ii) (B) of the amended Act provides asfollows :(b) It shall be an unfair labor practice for a labor organiza-tion or its agents-(4) (i) to engage in, or to induce or encourage any indi-vidual employed by any person engaged in commerce or inan industry affecting commerce to engage in, a strike or arefusal in the course of his employment to use, manufac-ture, process, transport, or otherwise handle or work on anygoods, articles, materials, or commodities or to perform anyservices; or (ii) to threaten, coerce, or restrain any personengaged in commerce or in an industry affecting commerce,where in either case an object thereof is :8 Van Scoy is also president of Associated General Contractors of Nebraska and theOmaha Employers Associationof A.G.C. INTERNATIONAL HOD CARRIERS, ETC., LOCAL NO. 1140545(B) forcing or requiring any person to cease using,selling, handling, transporting, or otherwise dealing inthe products of any other producer, processor, or manu-facturer, or to cease doing business with any other per-son, or forcing or requiring any other employer torecognize or bargain with a labor organization as therepresentative of his employees unless such labor or-ganization has been certified as the representative ofsuch employees under the provisions of Section9: Pro-vided,That nothing contained in this clause (B) shallbe construed to make unlawful, where not otherwiseunlawful, any primary strike or primary picketing.In view of Otte's instruction to secondary employee Tripp to stopworking on the very first day of the picketing, and the fact that thepicketing continued after the primary Simpson employees were nolonger on the job and Respondent had been told by Gilmore that theywould not be used on the job again,4 we find that the Respondent"induced and encouraged" secondary employees to cease work withinthe meaning of Section 8(b) (4) (i) (B).5Moreover, in view of Otte'sand Schaeffer's statements to Gilmore Secretary Van Scoy and thepresident of Gilmore that the picketing would stop only if Gilmoreremoved Simpson from the job, we find that there was "coercion andrestraint" of a secondary employer by the Respondent within the mean-ing of Section 8(b) (4) (ii) (B).6These facts also show that the Re-spondent's picketing had the unlawful "secondary boycott" objectiveof Section 8(b) (4) (i) and (ii) (B), i.e., to force Gilmore to cease do-ing business with Simpson.Finally, in view of Otte's and Schaeffer'sstatements to the Simpson foreman, the owner of Simpson, GilmoreSecretary Van Scoy, and the president of Gilmore, that Simpsonwould have to sign a union contract, and thereby "recognize or bar-gain with" the Respondent, even though the Respondent was not4 SeeMoore Dry Dock Company,92 NLRB 547,549, where the Board established asone of the requirements for lawful common situs picketing,that the picketing must belimited to times when the primary employer is engaged in its normal business at thecommon situs.5 This includes, of course,the employees of Gilmore's subcontractors,as well as theemployees of Gilmore.9 The legislative history of the 1959 amendments to the Act clearly shows that the pur-pose of this new section was to outlaw"coercion and restraint"of secondaryemployers,which conduct had been held lawful under the 1947 amendments.See, e.g., "SummaryAnalysis of Conference Agreement as to Title VII, Taft-Hartley Amendments," NLRBLegislative History of Labor-Management Reporting and Disclosure Act of 1959,pp 1454(Senate),1712(House) ;Representative Griffin's analysis,p. 1523(1) ; Joint analysis ofRepresentative Thompson and SenatorKennedy, p. 1707 (2, 3).Moreover,Representative Griffin's analysis makes clear that a "strike or other economicretaliation,"such as the picketing here, constitutes"coercion and restraint"under thisnew section.Accordingly,there is no merit to the Respondent's contention that thenecessary"coercion and restraint"under this new section was not present.560940-61-vol. 127-36 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertified, we find that the Respondent's picketing had the unlawful"recognition" objective of Section 8(b) (4) (i) and (ii) (B).'In view of the foregoing, we find that the Respondent has violatedallparts of Section 8(b) (4) (1) and (ii) (B), as alleged in thecomplaint.IV. THE REMEDYAs we have found that the Respondent has engaged in unfair laborpractices in violation of Section 8(b) (4) (i) and (ii) (B) of the Act,we shall order that it cease and desist therefrom and take certainaffirmative action to remedy the unfair labor practices and otherwiseeffectuate the policies of the Act.The General Counsel urges, andwe agree, that because other employers in addition to Gilmore (Gil-more's subcontractors) were involved in the instant violations, andthe Respondent threatened to involve other employers in the future,'and also because the Respondent has previously committed similarviolations of Section 8 (b) (4) (A) and (B) of the Act prior to the1959 amendments,' a broad order is required to prevent a recurrenceof such violations.10Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Simpson and Gilmore are employers within the meaning ofSection 2 (2) of the Act.2.The Respondent is a labor organization within the meaning ofSection 2 (5) of the Act.3.By inducing and encouraging employees of Gilmore and otheremployers to engage in strikes or refusals in the course of theiremployment to perform services, and by threatening, coercing, orrestraining Gilmore, with the objects of forcing or requiring Gilmoreand other employers to cease doing business with Simpson, and forc-ing or requiring Simpson to recognize or bargain with the Respond-7 The Respondent's contention,that this objective was notproved in the absence ofevidence of a specific offer of a contract or a specific request for recognition, is clearlywithout merit.A demand for a contract usually implies recognition, and at the veryleast "bargaining."8 As indicated, Otte told Van Scoy that the latter,a presidentof the Nebraska andOmaha A.G.C., would haveto getthe A.G.C. contractors to blacklistSimpson and notallow Simpson on any jobs.0 AssociatedGeneral Contractors,etc.,Inc.(International Brotherhood of Teamsters,etc.,Local No. 659)(Ready Mixed Concrete Company),116 NLRB 461;BuildingMaterialand Construction,etc.,No.659,etal.(Wilson Concrete Company, etc.),Case No. 17-CC-57,July 5, 1957 (unpublished);InternationalHod Carriers,Building and Common Laborers'Union of America,LocalNo.1140, AFL-CIO (Economy Forms Corporation),126NLRB 48810 SeeUnited Association of Journeymen,etc.,Local8,AFL-CIO (UnitedContractorsCouncil,et al),126 NLRB 1142. INTERNATIONAL HOD CARRIERS, ETC., LOCAL NO. 1140547ent in the absence of a certification as the bargaining representativeof Simpson's employees, the Respondent has engaged in unfair laborpractices within the meaning of Section 8 ( (b) (4) (i) and (ii) (B)of the Act.4.The aforesaid unfair labor practices, having occurred in con-nection with the operations of Simpson and Gilmore, as set forthabove, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and substantially affect com-merce within the meaning of Section 2 (6) and (7) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, InternationalHod Carriers, Building and Common Laborers' Union of America,Local No. 1140, AFL-CIO, its officers, representatives, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Engaging in or inducing or encouraging employees of Gil-more Construction Company, or any other employer, to engage instrikes or refusals in the course of their employment to use, manu-facture, process, transport, or otherwise handle or work on anygoods, articles, materials, or commodities, or to perform any services,or to threaten, coerce, or restrain Gilmore Construction Company, orany other employer engaged in commerce or in an industry affectingcommerce, where an object thereof is to force or require GilmoreConstruction Company, or any other employer or person, to ceasedoing business with Simpson Company, or any other employer, oran object thereof is to force or require Simpson Company, or anyother employer, to recognize or bargain with the Respondent in theabsence of a certification as bargaining representative of the em-ployees of such employer.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places in the Respondent's business offices,meeting halls, and all places where notices to members are customarilyposted, copies of the notice attached hereto marked "Appendix." 11Copies of said notice, to be furnished by the Regional Director for theSeventeenth Region, shall, after being duly signed by the Respond-ent's authorized representative, be posted by Respondent immediatelyupon receipt thereof and be maintained by it for 60 consecutive daysu In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDthereafter.Reasonable steps shall be taken to insure that such noticesare not altered, defaced, or covered by any other material.(b)Sign and mail sufficient copies of said notice to the RegionalDirector for the Seventeenth Region for posting, Gilmore Construc-tion Company and Simpson Company willing, at all locations wherenotices to their respective employees are customarily posted.(c)Notify the Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to complyherewith.CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Order.APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONALHODCARRIERS, BUILDINGANDCOMMON LABORERS' UNION OF AMERICA,LOCAL No. 1140, AFL-CIO,AND TO ALL EMPLOYEES OF GILMORE CONSTRUCTION COMPANYAND SIMPSON COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that:WE WILL NOT induce or encourage employees of Gilmore Con-struction Company, or any other employer, to engage in a strikeor a refusal in the course of their employment to use, manufac-ture, process, transport, or otherwise handle or work on anygoods, articles, materials, or commodities, or to perform any serv-ices, or threaten, coerce, or restrain Gilmore Construction Com-pany, or any other employer engaged in commerce or in an in-dustry affecting commerce, with an object of forcing or requiringGilmore Construction Company, or any other employer, to ceasedoing business with Simpson Company, or any other employer, orforcing or requiring Simpson Company, or any other employer,to recognize or bargain with us in the absence of a certification asthe bargaining representative of the employees of such employer.INTERNATIONAL HOD CARRIERS, BUILDINGAND COMMON LABORERS' UNION OFAMERICA,LOCAL No. 1140, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remainposted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial.